DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the assist controller must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0023180 (Petit).  
Re. claims 1 and 4: Petit discloses a hydrogen station, comprising: 
a booster unit (412, 412A) that boosts hydrogen; 
a pressure accumulator unit that accumulates the hydrogen boosted by the booster unit; and 
a supply unit that supplies the hydrogen accumulated in the pressure accumulator unit to a target to be filled, wherein: the pressure accumulator unit includes at least three pressure accumulator tanks including: a first accumulator tank (figure 15, 401) configured to accumulate the hydrogen in a first accumulation pressure range; a second accumulator tank (figure 15, 402) configured to accumulate the hydrogen in a second accumulation pressure range lower than the first accumulation pressure range; and a third accumulator tank (figure 15, 403) configured to accumulate the hydrogen in a third accumulation pressure range lower than the second accumulation pressure range, 
the hydrogen station further comprises a pressure accumulator unit controller (2201) that performs control such that: 
when supplying the hydrogen from the supply unit to a first target to be filled, the second pressure accumulator tank initially supplies the hydrogen in the second accumulation pressure range; the first pressure accumulator tank secondly supplies the hydrogen in the first accumulation pressure range when the second pressure accumulator tank reaches the third pressure accumulation pressure range, and continues supplying the hydrogen until the first pressure accumulator tank reaches the second accumulation pressure range; and the third pressure accumulator tank accumulates the hydrogen boosted by the booster unit to the first accumulation pressure range; and 
when supplying the hydrogen from the supply unit to a next target to be filled, the first pressure accumulator tank initially supplies the hydrogen in the second accumulation pressure range; the third pressure accumulator tank secondly supplies the hydrogen in the first accumulation pressure range when the first pressure accumulator tank reaches the third pressure accumulation pressure range, and continues supplying the hydrogen until the third pressure accumulator tank reaches the second accumulation pressure range; and the second pressure accumulator tank accumulates the hydrogen boosted by the booster unit to the first accumulation pressure range, and 
the hydrogen station controller (2201) performing control such that a compressor unit configured to compress hydrogen supplies the hydrogen simultaneously while the pressure accumulator unit supplies the hydrogen to the supply unit ([0087], fourth and fifth sentences; [0112}, second and third sentences).   
Re. claims 2, 5 and 8: Petit discloses wherein: the controller (2201) performs control such that the compressor unit (412) supplies the hydrogen to the supply unit even after the pressure accumulator unit has finished supplying the hydrogen to the supply unit.  
Re. claims 3, 6 and 7: Petit discloses wherein the compressor unit (412, 412A) also serves as the booster unit that boosts the hydrogen.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
1.) U.S. Patent No. 5,406,988 (Hopkins), which discloses compressed gas dispenser. 
2.) U.S. Patent Application Publication No. 2015/0308622 (Koonce), which discloses a compressed gas refueler. 
3.) U.S. Patent Application Publication No. 2017/0059089 (Uchida et al.), which discloses a fuel gas filling system.  
4.) U.S. Patent Application Publication No. 2017/0130901 (Sloan et al.), which discloses a fuel refilling system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303) 297-4758.  The examiner can normally be reached on Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES R HAKOMAKI/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753